Citation Nr: 1116773	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for rotary scoliosis of the lower thoracic and upper lumbar spine.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1977 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2006 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In September 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In April 2009, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. In a final rating decision issued in January 1978, the RO issued a decision denying a claim to reopen a previously denied claim seeking service connection for rotary scoliosis of the lower thoracic and upper lumbar spine.

2. Evidence added to the record since the prior final denial in January 1978 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim.

3. The Veteran has a verified in-service stressor of being involved in a motor vehicle accident (MVA).

4. The competent evidence establishes that the veteran does not have PTSD that is related to service. 


CONCLUSIONS OF LAW

1. The January 1978 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for rotary scoliosis of the lower thoracic and upper lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2. PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in September 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain records related to an application for disability benefits from the Social Security Administration (SSA).  A review of the post-remand record shows that these records have been added to the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the September 2009 remand, and that the Board may now proceed with adjudication of the claims.



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in July 2005 and August 2005 with respect to his PTSD claim and in March 2007 with regard to both his back and PTSD claims.  Both letters were issued prior to their respective initial adjudication of the claims.  A letter sent in March 2006, as well as the March 2007 letter, addressed the evidence necessary to substantiate disability ratings and effective dates.  

The Board observes that the pre-adjudicatory VCAA notices issued in July 2005 and March 2007 informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  The March 2007 letter also advised him of what is considered new and material evidence and of the reason for the prior final denial of his claim for service connection for a back disorder.  Therefore, the Board concludes that the Veteran was provided with all necessary notice prior to adjudication of the claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the report of an October 2007 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  With regard to the new and material claims, VA examinations are not warranted in such cases until the claims have been successfully reopened.  38 C.F.R. § 3.159(c)(4).  As for the Veteran's PTSD service connection claim, the October 2007 VA examination addressed the existence and etiology of the claimed disorder.  The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  He then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. New and Material Evidence

In a January 1978 rating decision, the RO denied a claim seeking service connection for a back disorder.  The Veteran did not appeal this decision, and the next claim adjudicated by the RO was received in February 2007.  Therefore, the January 1978 decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in February 2007; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the January 1978 rating decision, the Veteran's service treatment records were of record, as well as the report of a November 1977 VA examination.  The claim was denied on the basis that the Veteran had a congenital disorder of the back, in the form of scoliosis, which was not aggravated by service.  Since that decision, multiple post-service treatment records have been received, as well as personal statements from the Veteran and SSA records.  However, this evidence is neither new nor material.
 
Specifically, the Veteran's statements offer no new information with respect to his disability, and the treatment evidence and SSA records provide no new evidence with respect to either diagnosis or etiology.  Although there is mention of low back pain in VA treatment records, no diagnosis is given, and there is no reference to the pain being associated with service.  A June 2007 imaging study shows that the Veteran's scoliosis is still present with some degenerative disc changes of the thoracic and lumbar spine.  Further, there is no competent evidence showing that the Veteran has a diagnosed back disorder resulting from aggravation of a congenital disorder, which is the missing element of the claim.  Although the Veteran may speak to symptoms, his statements alone are not competent evidence of etiology of his claimed back disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, there is no evidence that is neither cumulative nor redundant of the evidence of record in January 1978 nor that raises a reasonable possibility of substantiating the Veteran's claim.  

Therefore, the Board must conclude that the evidence added to the record since the January 1978 denial is neither new nor material and that the requirements to reopen the claim of entitlement to service connection for a back disorder have not been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for a back disorder is denied.

IV. PTSD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Board acknowledges that when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this regard, the Board observes that the claim certified for appellate review was a claim of entitlement to service connection for PTSD only; however, a review of the record shows a current diagnosis of paranoid schizophrenia.  An original claim for service connection for paranoid schizophrenia and claims to reopen such claim have been filed by the Veteran and denied by the RO and the Board.  Therefore, the Board determines that the question of whether the Veteran's diagnosed paranoid schizophrenia is related to service has been previously addressed by the Board and need not be incorporated into the issue at hand.  Therefore, the Board herein only addresses whether the Veteran is entitled to service connection for PTSD. 

The Veteran contends that he suffers PTSD as a result of being involved in a MVA that killed a friend.  His service personnel records verify that an MVA occurred in December 1976.  A death certificate for WO is also of record and shows that he died as a result of injuries sustained in an MVA in December 1976 and that he was in the Air Force at the time.  The evidence does not explicitly associate the death of WO with the Veteran's MVA.  However, the Board affords any reasonable doubt to the Veteran and finds that his claimed stressor is verified.  Nevertheless, upon a review of the record, the Board determines that the Veteran does not have a current diagnosis of PTSD.

VA treatment records show that the Veteran has been treated for paranoid schizophrenia since the mid 1980s, and that this diagnosis has been consistent to the present.  These records reflect that the Veteran has been hospitalized on multiple occasions for exacerbated psychotic symptoms and treatment of schizophrenia.  He has not been hospitalized for treatment of PTSD and has been denied placement in a PTSD treatment program according to a December 2006 VA mental health note.  A diagnosis of PTSD and PTSD by history is occasionally reported in VA treatment records; however, in the majority of cases, the diagnosis is not stated by a psychologist or psychiatrist, but by a psychology intern, nurse practitioner, or physician's assistant.  Further, the diagnosis is most often reported on an admission note, prior to complete evaluation of the Veteran by mental health staff.  An August 2010 VA treatment record that reflects a diagnosis of PTSD by a staff psychologist is an admission note and does not show that a formal evaluation of the Veteran's symptoms in accordance with the criteria for a PTSD diagnosis was performed.  Moreover, the note focuses on the Veteran's psychotic symptoms and prior treatment for schizophrenia.    

Additionally, a VA examination was performed in October 2007 in which the examiner examined the Veteran and reviewed the claims file.  The examiner documented the Veteran's symptoms in detail, noting any symptoms that could be attributable to PTSD.  Nevertheless, the examiner found that these symptoms, as exhibited by the Veteran, were more likely due to schizophrenia than to PTSD.  Further, the examiner determined that not all criteria for PTSD were met by the symptoms.  Consequently, the examiner found that the Veteran does not have a diagnosis of PTSD.

Finally, the Board observes that the Veteran is in receipt of disability benefits from the SSA, and that these benefits were awarded due to his schizophrenia.  The records associated with his application and award of SSA disability do not describe or define any symptoms or diagnosis of an anxiety disorder, including PTSD.  Accordingly, the Board determines that a preponderance of the evidence is against a finding that the Veteran has a diagnosed disability of PTSD. 

The Board acknowledges the Veteran's assertions that he has PTSD.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to symptoms, but not competent to ascribe a particular psychiatric diagnosis to those symptoms.  Moreover, treatment evidence speaks to the Veteran's belief that he has PTSD as being a result of his psychosis.  Thus, the Board determines that the Veteran's statements with regard to the existence of the claimed PTSD are not competent evidence of the diagnosis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Therefore, his claim must be denied.


ORDER

New and material evidence not having been received, the claim to reopen the previously denied claim seeking service connection for a back disorder is denied.

Service connection for PTSD is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


